DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 21 June 2022. The RCE requested consideration of the Response After Final Action filed on 23 May 2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
	Claims 1, 4-6, and 8 were amended. Claims 1-9 are currently pending and under consideration.

Withdrawn Rejections
	Claims 1-5 and 8 were rejected under 35 USC 102. The rejections are withdrawn and the claims are rejected under new grounds below as necessitated by applicant’s amendment.



Maintained Rejections
	The rejection of claims 7 and 9 under 35 USC 103 are maintained in the modified format below necessitated by applicant amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42.

Regarding claim 1, Xencor teaches a method for treating a solid cancerous tumor in a human subject (page 121, [00497], “in the methods of the invention, therapy is used to provide a positive therapeutic response with respect to a disease or condition”; page 112, [00443], “generally the bispecific checkpoint antibodies of the invention are administered to patients with cancer, and efficacy is assessed, in a number of ways as described herein. Thus, while standard assays of efficacy can be run, such as cancer load, size of tumor, evaluation of presence or extent of metastasis, etc.”; page 16, [0059], “PD-1 and CTLA-4 are coexpressed in a variety of tumor types, including bladder, breast, colon, prostate, lung, melanoma, and ovarian cancer”).  A skilled artesian would recognize that the types of cancer listed by Xencor meet the limitation of “solid cancerous tumor” and patients meets the limitation of “human subject”.
Xencor teaches that the method consists essentially of administering to the subject a single antibody where the single antibody is a bispecific antibody targeting CTLA-4 and PD-1 (page 112, [00443], “generally the bispecific checkpoint antibodies of the invention are administered to patients with cancer”; page 104, [00404], “the CTLA-4 X PD-1 bispecific antibodies (in either the bottle opener format or the central-scFv format)”). 
Xencor teaches that the bispecific antibody comprises the first, second, and third monomers disclosed in instant claim 1 (page 146, 5., “said first heavy chain has SEQ ID NO: 23581, said second heavy chain has SEQ ID NO: 23576, and said light chain has SEQ ID NO: 23591”; page 145, 1., “a heterodimeric antibody comprising: a) a first heavy chain…; and b) a second heavy chain…c) a light chain”; . The alignment of SEQ ID NO: 23576, 23581, and 23591 with instant application SEQ ID NO: 1, 2, and 3 are shown below. Xencor SEQ ID NO:s 23576, 23581, and 23591 represent the antibody referred to as “XENP20717” (Figure 14H, figure page 60/196).

Instant claim SEQ ID NO: 1 aligned with Xencor SEQ ID NO: 23576 

    PNG
    media_image1.png
    671
    730
    media_image1.png
    Greyscale



Instant claim SEQ ID NO: 2 aligned with Xencor SEQ ID NO: 23581

    PNG
    media_image2.png
    675
    735
    media_image2.png
    Greyscale



Instant claim SEQ ID NO: 3 aligned with Xencor SEQ ID NO: 23591

    PNG
    media_image3.png
    368
    735
    media_image3.png
    Greyscale


	Xencor further teaches that the bispecific antibody is intravenously administered (page 121, [00497], “administered to a subject, in accord with known methods, such as intravenous administration as a bolus or by continuous infusion over a period of time”) and that the bispecific antibody is administered for a time period sufficient to treat the solid cancerous tumor (page 122, [00502], “treatment according to the present invention includes a ‘therapeutically effective’ amount of the medicaments used. A ‘therapeutically effect amount’ refers to an amount effective, at dosages and for periods of time necessary, to achieve a desired therapeutic response”). 
Xencor teaches that “a therapeutically effective amount of a therapeutic compound may decrease tumor size, or otherwise ameliorate symptoms in a subject. One of ordinary skill in the art would be able to determine such amounts based on such factors as the subject’s size, the severity of the subject’s symptoms, and the particular composition or route of administration selected” (page 122, [00506]). In the study of the bispecific antibody XENP20717, the antibody was administered at dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196). Xencor also teaches that “an exemplary, non-limiting range for a therapeutically effective amount of a bispecific antibody used in the present invention is about 0.1-100 mg/kg” (page 123, [00509]). 
	While Xencor teaches dosages that are in the range of 0.5 mg/kg and 12 mg/kg, Xencor does not disclose that the bispecific antibody is administered once every 13-15 days.
	Antibodies that bind the same targets as the bispecific antibody taught by Xencor (CTLA-4 and PD-1) are well known and characterized in the art. For example, Sheng outlines the clinical pharmacology characteristics and development challenges for approved immunomodulatory monoclonal antibodies including ipilimumab (an CTLA-4 antibody) and, more recently, nivolumab and pembrolizumab (both anti-PD-1 antibodies) (abstract).
Sheng teaches that ipilimumab (a CTLA-4 antibody) was initially tested over a dose range of 0.3-10 mg/kg, that the 3 mg/kg dose was administered in phase 3 trials to melanoma patients, and that a dosage of 10 mg/kg is approved in the US for the treatment of melanoma (page S29, right column, paragraph 3). Sheng teaches that ipilimumab has been approved for the treatment of melanoma at doses of 0.3, 3, or 10 mg/kg every 3 weeks for 4 doses (Q3W x 4) with an intravenous infusion time of 90 minutes (page S31, Table 1, column 2 “Ipilimumab”). 
Sheng teaches that nivolumab (a PD-1 antibody) was tested at doses of 0.1-10 mg/kg every 2 weeks for up to 96 weeks and was well tolerated up to 10 mg/kg. Sheng teaches that responses across tumor types appeared to plateau at a dose of 3 mg/kg every 2 weeks, which was accordingly chosen for further clinical development (page S29, right column, paragraph 3). Sheng further teaches that nivolumab has been approved for the treatment of melanoma, non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC) and urothelial cancer at doses of 0.1-20 mg/kg as a single dose or as multiple doses every 2 or 3 weeks (Q2W or Q3W) with intravenous infusion times of 60 minutes (page S31, Table 1, column 3, “nivolumab”). 
Sheng also teaches the antibody Pembrolizumab (a PD-1 antibody) which has been approved for the treatment of melanoma, non-small cell lung cancer, head and Neck squamous cell carcinoma (HNSCC), classic Hodgkin’s Lymphoma and urothelial cancer at dosages of 1-10 mg/kg every 2 weeks and 2-10 mg/kg every 3 weeks with intravenous infusion times of 30 minutes (page S31, Table 1, column 4, “Pembrolizumab”). 
Overall, Sheng teaches dosages of PD-1 inhibitors and CTLA-4 inhibitors ranging from 0.1-20 mg/kg in time frames of 14-21 days (Q2W-Q3W). The dosages taught by Sheng overlap with those taught by Xencor of about 0.1-100 mg/kg and studies at 1 mg/kg and 5 mg/kg.
It would have been obvious to one of ordinary skill in the art to have administered the bispecific antibody at dosages of 0.1-100 mg/kg as taught by Xencor every 14-21 days as taught by Sheng. A skilled artesian would have been motivated to make this combination in order to administer the therapy in dosages and dosage schedules that are known in the art to be effective and safe for CTLA-4 and PD-1 inhibitors. The ranges taught by Xencor and Sheng overlap with those of the instant claims. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
	It is further noted that Xencor and Sheng demonstrate that the dosages and dosage schedules of the instant application were known in the art prior to the effective filing date of the claimed invention. MPEP 2144.05 (II) A. speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. In this regard, it would have been obvious to use the dosages/dosing schedules taught by Xencor and Sheng as a starting point for routine experimentation to optimize the administration for dosing of the bispecific antibody.

Regarding claim 2, Xencor and Sheng teach the method of claim 1 as discussed above. 
Xencor further teaches that PD-1 and CTLA-4 are co-expressed in cancer including melanoma, head and neck, and lung squamous (page 124, [00515]).
Sheng further teaches that CTLA-4 inhibitors have been approved by the US for the treatment of melanoma and that PD-1 inhibitors have been approved for the treatment of melanoma, non-small cell lung cancer (NSCLC), head and Neck squamous cell carcinoma (HNSCC), and urothelial cancer (Table 1, page S31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the method of claim 1 to treat the solid cancerous tumors disclosed by Xencor and Sheng. A skilled artesian would have been motivated to treat these cancers as they have been demonstrated to express the targets of the bispecific antibody and have been clinically shown to be responsive to the blockade of the CTLA-4 and/or PD-1 pathway(s).

Regarding claim 3, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor further teaches that the solid cancerous tumor is melanoma (page 124, [00515]).



Regarding claim 4, Xencor and Sheng teach the method of claim 1 as discussed above.
In the study performed by Xencor, XENP20717 was administered at dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196). Xencor also teaches that “an exemplary, non-limiting range for a therapeutically effective amount of a bispecific antibody used in the present invention is about 0.1-100 mg/kg” (page 123, [00509]). 
The dosages studied by Xencor fit within the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Regarding claim 5, Xencor and Sheng teach the method of claim 1 as discussed above.
In the study performed by Xencor, XENP20717 was administered at dosages of 1 and 5 mg/kg (Figure 20A-20C, Figure pages 81-82/196) which fits within the claimed range of about 0.15 mg/kg and about 10.0 mg/kg. Xencor also teaches that “an exemplary, non-limiting range for a therapeutically effective amount of a bispecific antibody used in the present invention is about 0.1-100 mg/kg” (page 123, [00509]). 

Regarding claim 6, Xencor and Sheng teach the method of claim 1 as discussed above.
Sheng further teaches infusion rates of CTLA-4 antibodies and PD-1 antibodies ranging from 30-90 minutes (Table 1, page S31) which overlaps with the claimed range of about 45 to about 75 minutes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Regarding claim 8, Xencor and Sheng teach the method of claim 1 as discussed above.
Xencor and Sheng both teach dosages in mg/kg implying that the patient’s weight would need to be assessed prior to administration. Sheng also teaches that “Immunotherapeutic mAb clinical development has traditionally used body weight-based dosing, as body size was believed to be a major contributor to interindividual PK variability” (page S30, left column, paragraph 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42 as applied to claim 1 above, and in further view of Larkin, J. et al. (2015) Combined Nivolumab and Ipilimumab or Monotherapy in Untreated Melanoma The New England Journal of Medicine 373(1); 23-34. 
Xencor and Sheng teach the method of claim 1 as discussed above. Xencor and Sheng, however, do not disclose that the time period sufficient to treat the cancer is between about 3 weeks and 9 weeks.
Larkin teaches the use of combination therapy in the treatment of metastatic melanoma using a CTLA-4 inhibitor (Ipilimumab) and a PD-1 inhibitor (Nivolumab), which match the targeted receptors of the bispecific antibody in the instant application (abstract background, page 23, paragraph 1). Larken teaches combination therapy with dosages of 1 mg/kg Nivolumab and 3 mg/kg Ipilimumab administered intravenously every 3 weeks or 4 weeks (study design and treatment, page 24, right column, paragraph 4). In the study, objective response (partial or complete) was observed in patients in 1.1 to 11.6 months with an average response time of 2.76 months (Table 2, page 29, Nivolumab plus Ipilimumab column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xencor and Sheng to incorporate the teachings of Larkin and have a time period sufficient to treat the cancer be between 1.1 and 11.6 months. A skilled artesian would have been motivated to make this combination as the antibodies taught by Larkin target the same checkpoints as the bispecific antibody of Xencor and demonstrate that similar dosages are effective in between 1.1 and 11.6 months (Table 2, page 29, Nivolumab plus Ipilimumab column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP § 2144.05.I.

Claim 9 is newly rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/218707 A2 (Xencor, Inc) 21 Dec 2017 in view of Sheng, J., et al (2017) Clinical Pharmacology Considerations for the Development of Immune Checkpoint Inhibitors The Journal of Clinical Pharmacology 57(S10) S26-S42, as applied to claims 1 and 3 above, and in further view of Srivastava, P., et al. (2018) Primary amelanotic malignant melanoma of cervix masquerading as squamous cell carcinoma presenting with extensive metastases. BMJ Case Rep (10); 1-4.
Xencor and Sheng teach the method of claim 3 as discussed above. Xencor and Sheng, however, do not disclose that the melanoma is cervical carcinoma. 
Srivastava provides a case report of a patient with amelanotic malignant melanoma of the cervix (page 1, left column, background). Srivastava teaches possible immunotherapy options for use in treatment of malignant melanoma of the cervix including an anti-CTLA-4 antibody (Ipilimumab) and an anti-PD-1 inhibitor (Nivolumab) (page 3, right column, paragraph 1) which match the target receptors of the bispecific antibody taught by Xencor. Srivastava further teaches the benefits that combination therapies using these two inhibitors have shown in the treatment of advanced melanoma (page 3, right column, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the method taught by Xencor and Sheng for the treatment of melanoma where the melanoma is cervical carcinoma as taught by Srivastava. One of ordinary skill in the art would have been motivated to apply the treatment methods disclosed by Shan to the treatment of genital melanomas discussed by Srivastava in order to more effectively treat what is considered to be a rare disease (Srivastava, page 1, left column, background) that has a very poor prognosis (Srivastava, page 3, left column, paragraph 2).

Response to Arguments
Applicant’s arguments in the response submitted 23 May 2022 with respect to claims 1-5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 23 May 2022 with respect to claims 6, 7, and 9 have been fully considered but they are not persuasive. 
Applicant argues that the previously applied reference, Shan, does not teach the subject matter of instant claim 1 and that the addition of Srivastava, Postow, and Larkin, alone or in combination, do not cure the deficiencies of Shan. Specifically, applicant argues that Srivastava, Postow, and Larkin do not teach or disclose any bispecific antibodies, much less a bispecific antibody that binds both PD1 and CTLA4 (response, page 7, paragraph 3). 
The new grounds of rejection do not rely on the references Shan or Postow which were applied in the prior rejection of record and therefore the arguments pertaining to these references are considered to be moot.
In response to applicant’s arguments regarding Srivastava and Larkin, in the instant office action the references are introduced to demonstrate that the limitations of the claims would have been obvious to a skilled artesian prior to the effective filing date of the claimed invention. While the references do not disclose a bispecific antibody, they demonstrate that antibodies targeting checkpoints matching the bispecific antibody of the instant invention (PD-1 and CTLA-4) were well known and characterized in the art prior to the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647